KNOX, District Judge.
This motion is denied. In my opinion, complainant is not entitled to be subrogated to the rights either of the Collector of Customs, or of the United States, by reason of anything contained in section 198 of title 19 of the U. S. Code Annotated. The *296provisions of the statute were designed to protect the United States, and are not intended to favor persons who seek to take advantage of the conveniences contemplated by the act. The obligation of importers for the ultimate payment of duties was Expressly retained, and complainant is in no worse position than any other depositor of,the bank; and is no worse off than if he had been permitted to give the collector an uncertified check which had been dishonored by the bank. I see no reason why complainant should secure a preference over other depositors. It would have been inequitable for the collector to have pursued any course of procedure that would place complainant in a favored position.